254 S.W.3d 113 (2008)
Jason Lee NORMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67960.
Missouri Court of Appeals, Western District.
March 25, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
Frederick Joseph Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, Mo, for respondent.
Before HOWARD, C.J., and HARDWICK and WELSH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

Order
PER CURIAM.
Jason Lee Norman appeals the denial of his Rule 29.15 motion for post conviction relief. Norman argues that the trial court clearly erred in denying his motion without an evidentiary hearing because his trial attorney did not act as a competent attorney by failing to cross-examine two witnesses on specific issues, by failing to object to another witness's testimony and then calling a witness that should not have been called. The trial court did not clearly err in denying Norman's motion without an evidentiary hearing. The judgment of the trial court is affirmed.
Rule 84.16(b).